Citation Nr: 1124649	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel











INTRODUCTION

The Veteran had active service from May 1956 to May 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the above claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.  

The RO has to this point taken the position that the Veteran's claims of exposure to significant in-service noise exposure as a gunner in an artillery unit located in Korea just after the Korean War has not been sufficiently verified.  In this regard, it has noted that most of the Veteran's service records have been lost as a result of fire, and that the Veteran has not provided enough detail or time frames with respect to his service to permit further meaningful development.  However, the Veteran provided information by way of a written statement in July 2008 in which he indicates that he first arrived in Korea in January 1957 as part of an artillery unit or branch of the 24th Infantry Division, which, upon its arrival in Korea, was redesignated as the 1st Cavalry Division.  The Board finds that in light of this additional information and the fact that a heightened duty is owed to the Veteran to substantiate his claim under O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), the U.S. Army and Joint Services Records Research Center (JSRRC) should be contacted in an effort to substantiate the Veteran's claim of being attached to an artillery unit or branch of the 24th Infantry Division and/or 1st Cavalry Division upon the Veteran's arrival in Korea in January 1957.  

Thereafter, regardless of whether further information is obtained by way of the above-noted development, the Veteran should be provided with an appropriate VA examination to determine whether the Veteran's hearing loss had its onset during active service or is related to any in-service disease or injury, including noise exposure.  

Arrangements should also be made to obtain any additional VA treatment records for the Veteran, dated since June 2008.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrangements should be made to obtain any additional VA treatment records for the Veteran, dated since June 2008.

2.  An effort should be made to contact JSRRC located at 7701 Telegraph Road, Kingman Building, Room 2C08, Alexandria, VA 22315-3802, in order to request that JSRRC research the history of all artillery units or branches in January 1957 of the 24th Infantry Division, which, on its arrival in Korea, was redesignated as the 1st Cavalry Division, for the purpose of determining whether the Veteran was attached to an artillery unit or branch of the 24th Infantry Division and/or 1st Cavalry Division in Korea during the month of January 1957.  

3.  Regardless of whether further information is obtained pursuant to item number 1, above, make arrangements to afford the Veteran an appropriate VA examination.  The claims file must be made available to the examiner for review and its availability should be noted in the opinion that is provided.  All indicated studies should be conducted, and all findings reported in detail.  

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including noise exposure.  The examiner should also specifically address the Veteran's complaints of continuing symptoms since his exposure to noise during service.  

A detailed rationale for any opinion should be provided.

4.  Read all medical opinions obtained to ensure that the remand objectives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



